DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed January 7, 2022.
	Claims 1-20 are pending.  Claims 1, 10-11, 13 and 18-20 are amended.  Claims 1, 13 and 20 are independent.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited processing device, operatively coupled with the memory device and the local memory component, to execute the set of instructions stored in the local memory component, the set of instructions, when executed by the processing device, configuring the processing device to perform operations comprising verifying the data on the memory block is destroyed based on at least one of a count of logical high bits in the data, and an error code correction check on the data, in combination with the other limitations.
With respect to independent claim 13, there is no teaching or suggestion in the prior art of record to provide the recited step of verifying the data on the memory block is destroyed based on at least one of a count of logical high bits in the data, and an error code correction check on the data, in combination with the other limitations.
With respect to independent claim 20, there is no teaching or suggestion in the prior art of record to provide the recited processing device configure the processing device to perform operation comprising verifying the data on the memory block is destroyed based on at least one of a count of logical high bits in the data, and an error code correction check on the data, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825